Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 10 August 2021 has been fully considered.

Regarding the obviousness double patenting rejections:
	Applicant stated that “Without conceding the propriety of this rejection and solely to expedite prosecution, Applicant respectfully requests that the rejection be held in abeyance.” Accordingly, the obviousness double patenting rejections have been maintained.

Regarding the 102/103 rejections of claims 1-6, 9-13:
	Applicant has amended claim 1 and overcome the previous rejections.  Accordingly, the 102/103 rejections based on these claims have been withdrawn.  However, claim 9 is rejected because depending on canceled claim 8.

Regarding claim 19, Applicant argues:
	Independent claim 19 has been amended to recite, among other things, an exhaust manifold with a mechanical actuator in operable communication with the valve and configured to actively adjust the valve angle based only on one or more mechanical inputs.  VanDerWege, Nakazawa, Dini, Urushihara, and Styles all fails to teach or make
obvious the device a recited in amended claim 19. More specifically, all the cited reference rely on actuators that are ultimately controlled by an electronic controller of some type. As such, none of the prior art references disclose an actuator that actively adjusts the valve angle based only on or more mechanical inputs. As such, VanDerWege, Nakazawa, Dini, Urushihara, and Styles, alone or in combination, fail to teach or make obvious the invention as recited in amended claim 19.
Dependent claim 20 depends from claim 19 and therefore is allowable for at least the
same reasons. Withdrawal of the rejection to claims 19 and 20 is hereby requested.

Examiner’s response:
	The Examiner agrees to withdraw the rejections based on VanDerWege, Urushihara and Styles, but not Dini and Nakazawa because of the following reasons.
	Dini clearly discloses on paragraphs 33-34 that actuator 24 can be hydraulic or electric.  The hydraulic actuator is clearly a mechanical actuator and meets the claimed invention.
	Nakazawa also discloses mechanical actuators 50a, 50b, driven by a hydraulic source 51 (column 13, lines 30-40).  That is clearly mechanical actuator system and clearly meets the claimed invention.
	Regarding claim 20, both Dini and Nakazawa disclose that the actuators control the valve based on the hot gas pressure/temperature.  However, claim 20 is now rejected because it includes new matter.  The specification, as originally filed, does not disclose a mechanical actuator adjust the valve based on one or more mechanical inputs.

	This Office Action has been made FINAL.

35 USC 112(a) rejections:
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The specification, as originally filed, does not disclose a mechanical actuator adjust the valve based on one or more mechanical inputs.  Only the electrical controller 134 does that. Please explain.
.
35 USC 112(b) rejections:
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 is dependent from canceled claim 8.

35 USC 102(a1) rejections:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2002/0062642 (Dini).
	Regarding independent claim 19, Dini discloses an exhaust manifold 5 for use with an internal combustion engine 2 having a first cylinder and a second cylinder  (all engines have many cylinders), the exhaust manifold 5 comprising: a body 5a-5d; a first passageway defined by the body, the first passageway having a first set of one or more inlets and a first outlet; a second passageway defined by the body, the second passageway having a second set of one or more inlets and a second outlet  (note the passages 7, each has an inlet and an outlet); a valve in fluid communication with the first passageway and the second passageway (each pipe 7 has a valve 8), the valve 8 defining a valve angle (figures 3-5 shows the valve angles of valve shutter 23); and a controller in operable communication with the valve and configured to actively adjust the valve angle (note paragraph 33, the valve shutter 23 is controlled by a hydraulic or electric actuator 24 which is a type of controller).  Note: the hydraulic actuator meets the mechanical actuator in claim 19.
	Regarding claim 20, all exhaust gas has gas pressure, temperature and is a mechanical input as claimed.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 4719757 (Nakazawa).
	Regarding independent claim 19,  Nakazawa discloses an exhaust manifold for use with an internal combustion engine having a first cylinder and a second cylinder, the exhaust manifold 26 comprising: a body; a first passageway (figures 1, 17, 24 clearly disclose exhaust manifold 26 with two passageways going into A and B, each has a pivot valve (34a, 34b) defined by the body), the first passageway having a first set of one or more inlets and a first outlet; a second passageway defined by the body, the second passageway having a second set of one or more inlets and a second outlet  (note figures 1, 17, 24); a valve (34a, 34b) in fluid communication with the first passageway and the second passageway (valves 34a, 34b), the valve 34a, 34b defining a valve angle (figures 1, 17, 24 shows the valve angles of valves 34a, 34b); and a controller 52 in operable communication with the valve and configured to actively adjust the valve angle (actuators 50a, 50b).  Note: the actuator 50a, 50b has hydraulic source 51 that meets the mechanical actuator as claimed.
Regarding claim 20, all exhaust gas has gas pressure, temperature which is a type of mechanical input.

Obviousness double patenting rejections:
Claims 1-6, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,662,904. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	US 10,662,904 recites all the claimed subject matter except for the valve angles.  However, it would have been obvious to use valve with angles for the purpose of adjusting the flow for effectively, and also pivot valves are well known to adjust exhaust gas flow.

Claims 1-6, 9-20 are further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. application No. 15/942,456. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable subject matter
Claims 1-6, 9-18 are can be allowed if a terminal disclaimer is filed to overcome the obviousness double patenting rejections. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/17/2021